     Case 3:18-cv-00890 Document 212 Filed 08/18/20 Page 1 of 2 PageID #: 2356



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

TAMMY SHERRELL WILSON,

               Plaintiff,

v.                                                      Case No. 3:18-cv-00890


WEXFORD MEDICAL and
ADMINISTRATION/STAFF
AT FAULT, et al.,

               Defendants.


         MEMORANDUM OPINION AND ORDER SEALING EXHIBITS

         Pending is the Motion of Defendants Beegle and Wexford Medical to seal various

exhibits. (ECF No. 199). Based on the Court’s in camera review, all of the exhibits to be

sealed constitute protected health information of Plaintiff. Due to the confidential nature

of the Exhibits, and the requirement that such information not be unnecessarily

published, the Court GRANTS the motion and ORDERS the Clerk to seal the following

documents: Exhibits 4-17 attached to Defendant Beegle’s Motion for Summary Judgment

and Exhibits 5-13 attached to Defendant Wexford’s Medical Motion for Summary

Judgment. (ECF Nos. 201, 203). Defendants Beegle and Wexford are ORDERED to

provide the Clerk of Court with the exhibits within ten (10) days of the date of this Order,

so that the exhibits can be made part of the official record and sealed. Defendants shall

also promptly provide the exhibits to the parties in this case, to the extent the records

have not already been produced to them. The parties are ORDERED to keep the records

confidential, although information taken from the records may be used as needed to
  Case 3:18-cv-00890 Document 212 Filed 08/18/20 Page 2 of 2 PageID #: 2357



support or oppose a motion for summary judgment.

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, Defendants’ motion shall be sealed

and will be designated as sealed on the Court’s docket. The Court deems this sufficient

notice to interested members of the public. The Court has considered less drastic

alternatives to sealing the document, but in view of the confidential nature of the records,

no such alternatives are feasible at this time. Moreover, while the records themselves will

not be available to the public, information from the records, which is used in support or

in opposition of the dispositive motions, will be available so that the key information used

by the Court in resolving the motions will be accessible. Thus, the Court finds that sealing

the records does not unduly prejudice the public’s right to access court documents.

       The Clerk is instructed to provide a copy of this Order to Plaintiff, counsel of

record, and any unrepresented parties.

                                   ENTERED: August 18, 2020
